The plaintiffs comenced their action in the district court of Pawnee county, against the defendant for damages to real estate owned by the plaintiffs. In the trial of the cause judgment was rendered for the plaintiffs and against the defendant for the alleged injury. The defendant has brought error to this court, and upon request of the plaintiff in error the cause was set for oral argument. The plaintiff in error made default in appearance, and has failed to file brief as required by the rules of this court. The defendants in error have filed motion to dismiss the cause for want of prosecution, a copy of the motion being served on the plaintiff in error. The plaintiff in error having failed to request additional time in which to prepare, serve, and file brief, the motion to dismiss is sustained, and the cause is dismissed for want of prosecution.
By the Court: It is so ordered.